UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-2126



RICHARD E. SNYDER; MARION B. SNYDER,

                Plaintiffs - Appellants,

          v.


INTERNAL REVENUE SERVICE,

                Defendant - Appellee.


On Appeal from the United States Tax Court.   (Tax Ct. No. 97-24568)


Submitted:   May 29, 2008                     Decided:   June 3, 2008


Before TRAXLER, GREGORY and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Snyder and Marion B. Snyder, Appellants Pro Se.    Thomas
J. Clark, Bethany Buck Hauser, John Schumann, UNITED          STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard E. Snyder and Marion B. Snyder appeal from the

tax court’s order determining the Snyders’ income tax liability and

penalties   for   1988    and    1989,   and     denying     their    motion      for

reconsideration.         We   have    reviewed    the   record       and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the tax court.    See Snyder v. Internal Revenue Serv., Tax Ct. No.

97-24568 (U.S.T.C. May 11, 2007 & June 11, 2007).              We dispense with

oral   argument   because       the   facts    and   legal    contentions         are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                           AFFIRMED




                                      - 2 -